Citation Nr: 1217484	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 2002, including service in the Persian Gulf. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2005 and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This issue, along with the issue of entitlement to service connection for a foot disorder, was the subject of a Board remand in January 2010 for further development.  In May 2011, an RO decision granted service connection for a foot disorder; thus the remaining issue in appellate status is as noted above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required


REMAND

The Board points out that this issue was remanded for further development in January 2010, to include a VA examination with an opinion.  The Board's previous instructions indicated that an opinion was to be provided as to whether the Veteran had a sleep disturbance which could be attributed to a known clinical diagnosis, as there was some question as to whether the Veteran had an undiagnosed illness.  Further, that remand requested that, in the alternative, the examiner should comment as to whether it was as least as likely as not that any sleep disturbance found on examination could be related to the Veteran's period of active service.

The Veteran was provided with a VA examination in March 2010.  At that time, the examiner stated that the Veteran's sleep disturbance was due to a known clinical diagnosis of sleep apnea, based on the report of a February 2005 sleep study.  However, the examiner failed to address the issue of whether the Veteran's diagnosis of sleep apnea was related to his service.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds this issue must be remanded in order that the Veteran may be provided with a VA examination that offers an etiological opinion as to whether the Veteran's sleep apnea is directly related to service, as requested in the Board's prior remand. 

Further, the Board notes that the Veteran recently submitted several letters from people who worked with him in service, which detail some symptomatology that they witnessed the Veteran having in service, such as appearing tired, and having loud snoring.  Upon remand, this newly submitted evidence should also be considered.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the Veteran and request that he provide the names and addresses of all health care providers who have recently treated him for any sleep disorder.  After obtaining any required releases, the RO/AMC shall obtain any outstanding treatment records and associate them with the Veteran's claims file. 

2. The RO/AMC shall then schedule the Veteran for an appropriate VA medical examination in order to determine the nature and etiology of his claimed sleep apnea. The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination. All necessary tests and studies should be performed, and all findings must be reported in detail. 

Based on examination findings, as well as a review of the record showing treatment for the asserted disorder, the examiner is requested to render an opinion as to whether the Veteran has a sleep disorder, and whether it is etiologically related to his period of active service. 

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology, and comment on his recently submitted letters from fellow service members who reported witnessing the Veteran snoring, and appearing tired, during service. The examiner is directed to reconcile any opinions which may be inconsistent with the results of the current findings on examination.  A complete rationale must be given for all opinions and conclusions expressed. 

3. The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if in order. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
ActingVeterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


